UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
IN RE:                                                       :
                                                             :   15-MD-2645 (WHP)
                                                             :   15-MC-2645 (WHP)
KIND LLC “HEALTHY AND ALL                                    :
NATURAL” LITIGATION                                          :
                                                             :   ORDER
                                                             :
                                                             :
This Document Relates to All Actions                         :
                                                             :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

WILLIAM H. PAULEY III, Senior United States District Judge:

                    Plaintiffs move to file portions of their Memorandum of Law in Support of Class

Certification and certain supporting documents attached as Exhibits B, C, E, and G through L to

the supporting Declaration of Todd S. Garber under seal. (ECF No. 177.) This Court has

reviewed the proposed redactions and finds that they are narrowly tailored, limited in scope, and

justified to protect Kind, LLC’s confidential and proprietary business information. See Lugosch

v. Pyramid Co. of Onondaga, 435 F.3d 110, 120 (2d Cir. 2006). Accordingly, Plaintiffs motion to

file under seal is granted.

Dated: February 27, 2020
       New York, New York
